PER CURIAM.
The defendant, Roger Scott, was tried by a jury and convicted of the crime of armed robbery, for which he was sentenced to be confined in the Louisiana State Penitentiary for ten (10) years. La.R.S. 14:64.
The defendant reserved and perfected one bill of exceptions based on the trial judge’s denial of his motion for a new trial. The bill of exceptions, which was taken to the overruling of a motion for new trial based upon an allegation that the verdict is contrary to the law and evidence, presents nothing for review. State v. Grey, 257 La. 1070, 245 So.2d 178 (1971).
The conviction and sentence are affirmed.